Opinion by
Tilson, J.
From the record it was found that the merchandise consists of filet laces, lace window curtains, Normandy laces, and embroidered articles similar to those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Billwiller v. United States (T. D. 44911), United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544). The claim as embroidered at 75 percent under paragraph 1430 was therefore sustained.